Title: To John Adams from Elkanah Watson, 28 June 1789
From: Watson, Elkanah
To: Adams, John



Freetown 28 June 1789

My son the bearer will do himself the honour to present this letter to your Excellency; Permitt me Sir to Congratulate you on your late appointment as well as on the pleasing prospect which now presents to our Country; and perhaps our Sanguine anticipations in former days will be more than exceeded in our time. It is now so many years since I have had the happiness of seeing you that I fear you have almost forgot me: but believe me Sir, it is with pleasure I recollect our former acquaintance in times of old, when it was dangerous to speak with freedom our political thoughts.
My son goes to New York in hope of finding some Employment under the new government; his Experience in business from his youth; as well as in different Countries and his naturall disposition for the same, I hope may with recomendation set him fair to serve the public in such a line as he may be Capable of if opportunity should present. as Commerce is at present in such an unfavorable situation as to be scarcely worth persuing, and as an inactive life is of all the most disagreeable to him I sincerely wish his Conduct and Character in life may have been such as to Recommend him to his and my friends, I shall be ever ready very gratefully to acknowledge every favour he may receive and I am with the great confidence and respect your Excellencys /  Most Obedt. & most Humbl. Servt.
Elkh. Watson